Case 1:19-cr-20603-MGC Document 42 Entered on FLSD Docket 06/11/2020 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                    Case No. 19-20603-CR-COOKE

     UNITED STATES OF AMERICA,

     vs.

     ABDUL-MAJEED MAROUF AHMED ALANI,

           Defendant.
     ________________________________________/

                   ORDER DENYING MOTION TO REDUCE SENTENCE

             THIS MATTER is before me on Defendant’s Motion for Compassionate
     Release. ECF No. 37. The United States opposes the requested relief. ECF No. 39.
     For the reasons discussed below, the Motion is DENIED.
             The Defendant is currently serving a 37-month sentence. ECF No. 35. The
     Defendant pled guilty to willfully attempting to damage, destroy or disable and wreck
     a civil aircraft of the United States. ECF No. 26.
             The First Step Act provides district courts with the authority to reduce a
     defendant’s sentence based on extraordinary and compelling circumstances. 18 U.S.C.
     § 3582(c)(1)(A)(i). In addition, the Sentencing Commission’s policy statements,
     applicable to motions for reduction of imprisonment sentences pursuant to 18 USC §
     3582(c)(1)(A), define “extraordinary and compelling reasons” in Section 1B1.13 of the
     Sentencing Guidelines. According to the accompanying notes of the Guidelines,
     extraordinary and compelling reasons exist where Defendant’s medical condition
     “substantially diminishes [his] ability…to provide self-care within the environment of
     a correctional facility...” U.S.S.G. 1B1.13 comment n.1(A)(i)-(ii). Having reviewed
     Defendant’s Motion, the Government’s Opposition, and the record, I find no
     extraordinary and compelling reasons to grant Defendant’s Motion. 1


     1 I am mindful that the United States in other similar cases has maintained that the Bureau of Prisons,
     pursuant to 18 U.S.C. § 3582(c), must first address such requests before a defendant may request relief
     from the Court. I do not find that argument persuasive. “Instead, the exhaustion requirement in §
Case 1:19-cr-20603-MGC Document 42 Entered on FLSD Docket 06/11/2020 Page 2 of 3




             Here, the Defendant alleges that he suffers from “a history of recurring
     bronchitis.” ECF No. 37 at 3. Yet, the record does not support a finding that the
     Defendant is “suffering from a serious physical or medical condition that substantially
     diminishes” his “ability to provide self-care with the environment of a correctional
     facility.” U.S.S.G. 1B1.13 comment n.1(A)(i)-(ii).
             Also, the §3553 factors militate against a sentence reduction. The defendant
     was convicted of a serious offense. His continuous imprisonment “reflects the
     seriousness of the offense…promote[s] respect for the law, and . . . provide[s] just
     punishment for the offense.” 18 U.S.C. § 3553(a)(2)(A). As was stated at the
     Defendant’s Sentencing hearing:
          I think all of us, and the defendant included, stated he would not want to fly on
          a plane with the part as constituted that he put on the plane. There were
          approximately 150 people with passengers and crew on board that flight, I
          cannot even think about has there been some unfortunate calamity what would
          have happened in terms of loss if life or injury, and that’s what I am looking at
          in terms of the potential for damage in this case as well as the charges.
     ECF37-5. at 16-17.

             The Defendant has served only a minor portion of his sentence. One of the
     objectives of §3553 is to protect society. This Defendant’s act of attempting to halt air
     travel for overtime is egregious. He disabled a plane for money. To allow this
     Defendant’s release from custody after only a few months in prison does not promote
     respect for the law or afford adequate deterrence for this type of extensive criminal
     conduct.
              I recognize that the COVID-19 pandemic affects incarcerated inmates, maybe
     at a greater rate than other members of society. However, the existence of the virus
     alone does not render Defendant’s circumstances compelling.
             Accordingly, it is ORDERED and ADJUDGED that Defendant’s Motion (ECF


     3582(c)(1)(A) merely controls who -- the BOP or defendant -- may move for compassionate release
     and when such a motion may be made.” United States v. Haney, No.19-00541, 2020 WL 1821988, at
     *2 (S.D.N.Y April 13, 2020). The Defendant has requested a release from custody and placed on
     home confinement. ECF No. 37-4. The Defendant’s case manager rejected the request on May 6,
     2020, on the basis that his “charge was a violent and a terrorist act.” ECF No. 37-4. At the sentencing
     hearing in this case, the Government maintained that there was no evidence that the Defendant’s
     criminal activity was evidence of terrorism or a terrorist related act. The Bureau of Prisons is directed
     to remove an reference of the charge in this case as one of “violent and a terrorist act.”
Case 1:19-cr-20603-MGC Document 42 Entered on FLSD Docket 06/11/2020 Page 3 of 3




     No. 37) is DENIED.

            DONE and ORDERED in chambers at Miami, Florida, this 11th day of June 2020.




     Copies furnished to:
     Counsel of Record
